Citation Nr: 0735799	
Decision Date: 11/14/07    Archive Date: 11/26/07

DOCKET NO.  05-00 278A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California



THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  



REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs



ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel




INTRODUCTION

The veteran had active service from August 1960 to December 
1963.  He died in March 2003.  The appellant is his widow.

This matter initially came before the Board of Veterans 
Appeals (Board) on appeal from a June 2004 decision by the 
Los Angeles, California, Regional Office (RO) which denied 
service connection for the cause of the veteran's death.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

A remand is necessary to obtain a VA medical opinion 
regarding whether or not the veteran's death on March 14, 
2003, due to coronary artery disease, is traceable to his 
period of military service or within one year after service.

The RO is adjudicating claims of service connection for the 
purpose of accrued benefits.  These claims could impact her 
claim for service connection for the cause of the veteran's 
death.  Therefore, the claim must be deferred because it is 
inextricably intertwined with the accrued-benefits claims.  
See, e.g., Ephraim v. Brown, 82 F.3d 399 (Fed. Cir. 1996).  

Accordingly, the case is REMANDED for the following action:

1.  After adjudicating the accrued-
benefits claims, a medical opinion should 
be obtained regarding whether it at least 
as likely as not (a 50 percent or greater 
probability) that a cardiovascular 
disease, including coronary artery disease 
and hypertension, was incurred in service; 
if such disease preexisted service, was it 
aggravated by his active military service; 
or did it become manifest within one year 
after his discharge from service in 
December 1963?  If it is as likely as not 
that a cardiovascular disease was incurred 
inservice, aggravated by service, or 
became manifest within one year of 
service; is it as likely as not that it 
contributed substantially or materially to 
his death? 

If any disability is service connected for 
accrued benefits purposes, the examiner 
should be requested to provide an opinion 
as to whether it is at least as likely as 
not that this disability contributed 
substantially or materially to the 
veteran's death.

2.  Then readjudicate the claim for 
service connection for the cause of the 
veteran's death.  If the disposition 
remains unfavorable, the appellant and her 
representative should be furnished a 
supplemental statement of the case and 
afforded the applicable opportunity to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

